— Appeal from a decision of the Workmen’s Compensation Board filed October 10, 1974. The only issue is whether the claim was timely filed. It is not disputed that claimant worked for 23 years as a machine operator in the manufacture of electrical automotive motors and left his employment on December 31, 1971. On February 1, 1974 a claim was filed for occupational loss of hearing due to exposure to excessive noise in his employment. The board found that the last day of the six months of separation from work where the claimant was exposed to harmful noise was June 30, 1972 which date constitutes the date of disablement, and that as his claim for compensation was filed within two years after June 30, 1972, it was timely filed, pursuant to section 28 of the Workmen’s Compensation Law. Section 49-bb of the Workmen’s Compensation Law provides that the date of disablement is six months after claimant’s separation from his employment. (Matter of Di Matteo v T. M. Duche & Son, 33 AD2d 1089; Matter of Russell v Union Forging Co., 30 AD2d 713). The cases cited by appellant involved claims which arose prior to the effective date of section 49-bb, when the board had discretionary power to fix the date of injury. Decision affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., Greenblott, Koreman, Main and Reynolds, JJ., concur.